Citation Nr: 0928440	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder, to 
include scoliosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk 


INTRODUCTION

The Veteran served on active duty from October 1984 to 
December 1986 in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision from the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Appeals (VA), which denied service connection for 
scoliosis.  

The Veteran was scheduled for a travel board hearing in 
February 2008, but the Veteran did not show.  He has not 
indicated that he wishes to have another hearing.  


FINDING OF FACT

A back injury, to include scoliosis, is not related to 
service.


CONCLUSION OF LAW

A current back injury, to include scoliosis, was not incurred 
in active duty service. 38 U.S.C.A. §§ 1110, 5107 (2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008). VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided the Veteran with pre-adjudication VCAA notice 
regarding his service connection claim in correspondence sent 
in October 2006.  This letter told him what evidence was 
needed to substantiate the claim, told him what evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also advised him that he 
should submit any evidence or information in his possession 
that pertained to the claim.  This letter also provided 
notice on the rating and effective date elements of the 
claim.

Duties to Assist 

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  The information and evidence associated with the 
claims file consist of his service treatment records and a 
post-service private medical evaluation from December 2005.  

The record contains the Veteran's service treatment records 
and records of the only reported treatment since service.  
There is no indication in the record of other evidence that 
would be pertinent to the claim.

The Veteran has not been provided a VA examination with 
respect to his claim.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
finding a link between current disability and service is low. 
 Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.

The contemporaneous post-service record shows no reports of a 
back disability until almost 20 years after service.  
Although the Veteran has reported treatment for a back 
disability in service, he has not reported a continuity of 
symptomatology.  There is also no medical evidence or opinion 
suggesting that a current back disability may be related to 
service.  In short, there is no competent evidence that a 
current back disability may be related to service.

Service Connection

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran's service treatment records indicate that he did 
not have any back problems upon entry into service in August 
1984.  In December 1985, he complained of two days of back 
pain from lifting and a one month history of right leg pain.  
He showed a "good" range of motion, and there was no 
swelling or discoloration.  The assessment was muscle strain.  
The planned treatment was for him to avoid running for three 
days and he was given an analgesic balm.  He was seen later 
in December 1985 with ongoing complaints related to the right 
knee and leg, but no complaints were reported referable to 
the back.  At his May 1986 separation examination, he 
reported that he did not have any recurrent back pain, and 
was found to be fit for separation.  

In an October 2006 statement and January 2007 Notice of 
Disagreement, the Veteran reported that scoliosis was 
diagnosed in 1985, while in service, and he was asked if he 
wanted surgery.  In a statement later in January 2007, he 
reported that he had been diagnosed as having scoliosis in 
1986, but no X-rays were taken.

A December 2005 private medical examination report shows that 
the Veteran presented to a chiropractor with complaints of 
low back, neck and right shoulder pain.  The pertinent 
diagnoses were spondylosis and degenerative disc disease at 
L4-5 and L5-S1; spondylosis at C5-6; myospasms bilaterally 
from C1-T8 and from L1-5; and limited range of motion in both 
the cervical and lumbar spine.

Turning to the merits of the claim, the December 2005 
chiropractor's report establishes the presence of a current 
back disability; namely, spondylosis and degenerative disc 
disease.  

Service treatment records also show that the Veteran injured 
his back during service and he is competent to report a 
contemporaneous diagnosis of scoliosis in service.  Buchanan.  
The remaining question is whether his back injury during 
service is related to his current back disability.  

As alluded to earlier, the record contains no competent 
evidence of a nexus between the Veteran's military service 
and his current back disorder.  While he has presented the 
December 2005 exam report, it merely states his current 
diagnoses and does not discuss etiology. 

The Veteran has not reported, and the evidence does not 
support, a continuity of symptomatology.  The record shows a 
single complaint of back pain in service with no pertinent 
complaints when seen for other conditions or when examined 
for separation from service.  He reported in his May 1986 
separation medical history that he did not have any recurrent 
back pain.

While he has reported the diagnosis of scoliosis in service, 
there have been no findings of that condition since service.  
The medical examination in December 2005, does not report 
scoliosis and more importantly does not indicate a continuity 
of symptomatology or a link between the current disabilities 
and service.  The lack of any complaint or clinical treatment 
for almost 20 years after service weighs against a continuity 
of back symptoms.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

While the Veteran asserts that his current back disability 
began in service, he is a lay person, and not qualified to 
express a competent medical opinion that the current back 
disability is related to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In the absence of any indication that the Veteran's current 
back disability is related to service, the preponderance of 
the evidence is against the Veteran's claim for a back 
disorder, to include scoliosis.  The benefit-of-the-doubt 
rule is therefore not applicable, and the Veteran's claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disorder, to 
include scoliosis, is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


